of f i c e of c h i ef c ou n sel department of the treasury i n t e r n al r e v e n u e s e r v i c e w ashington d c date uil number info release date conex-124430-08 the honorable richard lugar united_states senate washington dc attention ----------------------- dear senator lugar i am responding to your letter dated date on behalf of your constituent --------- ---------------------------------------asked about the inclusion of tax-exempt_interest in determining the amount of his taxable social_security_benefits gross_income may include a portion of social_security_benefits sec_86 of the internal_revenue_code generally if the only source of a recipient’s income is social_security_benefits then we do not tax those benefits however we may tax a portion of social_security_benefits if the recipient receives other income in addition to social_security_benefits when the total income exceeds certain amounts a part of the social_security_benefits are taxable this method of taxing social_security_benefits assures that lower-income individuals who rely on their benefits to afford basic necessities are not taxed on their benefits and that taxpayers who have substantial taxable_income from other sources are taxed on a portion of their benefits taxpayers must calculate their modified_adjusted_gross_income to determine if social_security_benefits are taxable sec_86 of the internal_revenue_code taxpayers must include tax-exempt_interest in modified_adjusted_gross_income when calculating the amount of taxable social_security_benefits as congress explained in the legislative_history when it enacted sec_86 the law does not affect the exclusion from income for interest on tax-exempt obligations it merely requires the inclusion of tax-exempt_interest in adjusted_gross_income when determining the amount of taxable social_security_benefits s rep no 98th cong 1st sess 1983_2_cb_326 although the tax-exempt_interest is not itself taxable it can cause the taxation of additional social_security_benefits because the interest is added to adjusted_gross_income to form a larger modified_adjusted_gross_income if a taxpayer fails to include conex-124430-08 the tax-exempt_interest in the calculation of modified_adjusted_gross_income he or she may underreport the amount of the taxable social_security_benefits thus the taxpayer may be liable for additional tax interest and penalties i hope this information is helpful as requested i am replying in duplicate and returning your enclosure if you have any questions please contact me at ----- ------------- or ----- ---------------- at ----- ------------- sincerely nancy j marks division counsel associate chief_counsel tax exempt government entities enclosures
